TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00678-CR
                                     NO. 03-14-00679-CR



                                Ex parte Leslie Parker Jones


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
                   NOS. D-1-DC-08-303025 & D-1-DC-08-303026,
               THE HONORABLE DAVID CRAIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Leslie Parker Jones has filed motions to dismiss these appeals. We grant

the motions and dismiss the appeals. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: April 17, 2015

Do Not Publish